— Peters, J.E
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, commenced this CPLR article 78 proceeding seeking to annul a tier III disciplinary determination which found him guilty of violating prison disciplinary rules by assaulting another inmate. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. As a result, petitioner has received all the relief to which he is entitled and, therefore, his challenge to the detertiaination is moot (see Matter of Gathers v Artus, 59 AD3d 795 [2009]; Matter of Purcell v McKoy, 54 AD3d 1113, 1114 [2008]).
Rose, Lahtinen, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.